      Case 2:18-cv-00160-JNP Document 21 Filed 11/02/20 PageID.89 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

 JON HUMES,

                         Plaintiff,                     MEMORANDUM DECISION
                                                        & DISMISSAL ORDER
 v.

 SALT LAKE CITY,                                       Case No. 2:18-cv-160-JNP

                         Defendant.                    District Judge Jill N. Parrish




         Plaintiff, a California inmate, filed this pro se civil-rights suit, see 42 U.S.C.S. § 1983

(2020), proceeding in forma pauperis, see 28 U.S.C.S. § 1915. Screening the Complaint, (ECF

No. 1), under its statutory review function, 28 U.S.C.S. § 1915A (2020), the court concluded that

Plaintiff must cure several deficiencies in an amended complaint. (ECF No. 13.) In response,

Plaintiff filed an Amended Complaint, (ECF No. 18), which the court now screens.

         In his Amended Complaint, Plaintiff again names as sole defendant Salt Lake City

(“SLC”), though the court warned him in past orders that he had not affirmatively linked SLC to

a civil-rights violation and had not “established a direct causal link between his alleged injuries

and any custom or policy of Salt Lake City.” (ECF Nos. 13, 17.) Plaintiff’s Amended Complaint

still mirrored these same fatal flaws, instead of naming the individual SLC police officer who

allegedly beat, invalidly arrested, and kidnapped him.

         To be valid, the Amended Complaint must clearly state what the defendant did to violate

Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262–63 (10th Cir. 1976) (stating

that personal participation of each defendant is essential allegation). "To state a claim, a

complaint must 'make clear exactly who is alleged to have done what to whom.'" Stone v. Albert,
   Case 2:18-cv-00160-JNP Document 21 Filed 11/02/20 PageID.90 Page 2 of 2




338 F. App’x 757, 759 (10th Cir. 2009) (unpublished) (emphasis in original) (quoting Robbins v.

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)). Moreover, Plaintiff may not name a

defendant based solely on supervisory status. See Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th

Cir. 1996) (stating that supervisory status alone is insufficient to support liability under § 1983).

       Further, to establish liability of local-government entities, such as SLC, under § 1983, "a

plaintiff must show (1) the existence of a municipal custom or policy and (2) a direct causal link

between the custom or policy and the violation alleged." Jenkins v. Wood, 81 F.3d 988, 993–94

(10th Cir. 1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Local governmental

entities may not be held liable under § 1983 based on the doctrine of respondeat superior. See

Cannon v. City and County of Denver, 998 F.2d 867, 877 (10th Cir. 1993); see also Monell v.

Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).

       Plaintiff has not tied any material facts to SLC. Nor has he suggested a direct causal link

between his alleged injuries and any SLC custom or policy. Any claims against SLC may not

survive these omissions; they are thus dismissed.

       IT IS ORDERED that, for failure to state a claim upon which relief may be granted, sole

Defendant SLC is DISMISSED. See 28 U.S.C.S. § 1915(e)(2)(ii) (2020). This action is

CLOSED.

               DATED November 2, 2020.

                                               BY THE COURT:




                                               Jill N. Parrish
                                               United States District Court Judge
